DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. 
Regarding claims 1 and 8, Applicant argues that the cited wafer of Haba is a reconstructed wafer and therefore cannot correspond to the claim limitation of “a device wafer” (Remarks, p. 7-8) but does not provide any definitions for those terms or suggestions as to why the reconstructed wafer of Haba, which comprises device dies integrated with a carrier substrate (Haba, [0026]) does not or cannot correspond to a device wafer. Further, it would have been known to a person of ordinary skill in the art that a device wafer may correspond to a reconstructed device wafer (Ma, Shuying & Li, Mengqiang & Xiao, Zhiyi & Huang, Xiaohua & Daquan, Yu. (2017). 3D wafer level compression molding process development for image sensor package. 505-509. 10.1109/ICEPT.2017.8046504 at p. 505, “After die attachment, a reconstructed device wafer is fabricated”).  Applicant argues similarly regarding Claim 15 (Remarks, p. 10). The rejection is maintained.
Applicant further argues regarding the combination of Lai and Dang, specifically that it would not have been obvious to combine the references as suggested in the previous Office action because “An oxide layer does not share the same characteristics as Dang’s polymer adhesive layer with respect to ablation. An oxide layer is a harder and a more difficult material to ablate than a polymer adhesive, and rather than improve laser ablation efficiency as alleged by the Office Action – would make layer ablation, at least, more inefficient” (Remarks, p. 9). Applicant has misunderstood the rationale provided in the previous rejection. Lai teaches bonding IC die to a release layer on a carrier wafer, which may be an adhesive layer or an oxide layer ([0051]), and removing the carrier wafer ([0058]). Dang teaches wherein laser ablation is used to release a carrier wafer during processing (Fig. 1) by providing a metallic layer underneath the adhesive release layer, wherein “the adhesive layer 24 may be formed of any suitable polymer adhesive material that may or may not be capable of sufficiently absorbing the IR . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. PGPub 2017/0053897) in view of Dang (U.S. PGPub 2014/0147986) and further in view of Haba (U.S. PGPub 2020/0227367).
Regarding claim 1, Lai teaches a method comprising forming an oxide layer on a carrier wafer ([0051], 102), bonding a first plurality of integrated circuit die on the oxide layer using an oxide to oxide bond to form a reconstructed wafer (Figs. 3-8, [0051]), and bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer and the carrier wafer to a second plurality of integrated circuit die (Fig. 9, [0048]).
Lai does not explicitly teach forming a non-elastic material layer above the carrier wafer and forming the oxide layer above the non-elastic material layer.
Dang teaches forming a non-elastic material layer above a carrier wafer, forming an adhesive layer above the non-elastic material layer, and bonding a device to the adhesive layer (Fig. 2, 22, 25, 24, 21, [0026]-[0031])
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Dang with Lai such that the method comprises forming a non-elastic material layer above the carrier wafer and forming the oxide layer above the non-
Lai and Deng further do not explicitly teach bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer to a device wafer comprising a second plurality of integrated circuit die.
Haba teaches bonding a plurality of first integrated circuit die to a carrier wafer to form a reconstructed wafer, and bonding the reconstructed wafer comprising the first plurality of integrated circuit die to a device wafer comprising a second plurality of integrated circuit die (Figs. 7A-7B, [0042]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Haba with Lai and Dang such that the method comprises bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer to a device wafer comprising a second plurality of integrated circuit die for the purpose of simultaneously bonding multiple second dies (Haba, [0032]).
	Regarding claim 2, the combination of Lai, Dang, and Haba teaches wherein the first plurality of integrated circuit die of the reconstructed wafer are bonded to respective die of the second plurality of integrated circuit die of the device wafer (Haba, Figs. 7A-7B, [0042]; Lai, Fig. 9). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Deng, and Haba for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Lai, Dang, and Haba teaches directing a laser source to emit light that passes through the carrier wafer in a direction from a first surface of the carrier wafer to a second surface of the carrier wafer, the light directed to contact a first surface of the non-elastic material layer (Dang, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, and Haba for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Lai, Dang, and Haba teaches removing the carrier wafer from the non-elastic material layer based in at least part by directing the laser source device to emit light that passes through the carrier wafer, and removing the non-elastic material and the oxide layer (Dang, Fig. 2, [0024]-[0025]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, and Haba for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Lai, Dang, and Haba teaches wherein the non-elastic material layer comprises at least one of a metal layer or metal-alloy layer (Dang, [0030]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, and Haba for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Lai, Dang, and Haba teaches forming alignment features above the carrier wafer that identify locations where the first plurality of integrated circuit die are to be bonded to the oxide layer (Haba, Fig. 3B, 14, [0035]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, and Haba for the purpose of assisting in accurate placement of the die on the carrier substrate (Haba, Fig. 3B; Lai, [0051]). 
Regarding claim 7, the combination of Lai, Dang, and Haba teaches forming a dielectric layer above the first plurality of integrated circuit die bonded to a carrier and performing a planarization operation to remove at least a portion of the dielectric layer and expose surface of the first plurality of integrated circuit die (Lai, Figs. 5-6, 130, [0053]-[0054]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, and Haba for the reasons set forth in the rejection of claim 1.
Regarding claim 8, Lai teaches a carrier wafer ([0051], 101); an oxide layer disposed on the carrier wafer ([0051], 102) a plurality of first integrated circuit die bonded to an oxide layer on the 
Lai does not explicitly teach a non-elastic material layer above the carrier wafer and the oxide layer above the non-elastic material layer.
Dang teaches a non-elastic material layer above a carrier wafer, an adhesive layer above the non-elastic material layer, and bonding a device to the adhesive layer (Fig. 2, 22, 25, 24, 21, [0026]-[0031])
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Dang with Lai such that the device comprises a non-elastic material layer above the carrier wafer and the oxide layer above the non-elastic material layer for the purpose of improving laser ablation efficiency (Dang, [0028]) for detaching the carrier wafer (Dang, [0028]; Lai, [0051], [0058]).
Lai and Deng further do not explicitly teach a device wafer comprising the second plurality of integrated circuit die bonded to the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer.
Haba teaches bonding a plurality of first integrated circuit die to a carrier wafer to form a reconstructed wafer, bonding the reconstructed wafer comprising the first plurality of integrated circuit die to a device wafer comprising a second plurality of integrated circuit die (Figs. 7A-7B, [0042]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Haba with Lai and Dang such that the device comprises a device wafer comprising the second plurality of integrated circuit die bonded to the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-
Regarding claim 9, the combination of Lai, Dang, and Haba teaches a dielectric layer disposed between the first plurality of integrated circuit die above the oxide layer (Lai, Figs. 5-6, 130, [0053]-[0054]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, and Haba for the reasons set forth in the rejection of claim 8.
	Regarding claim 10, the combination of Lai, Dang, and Haba teaches wherein the first plurality of integrated circuit die of the reconstructed wafer are bonded to respective die of the second plurality of integrated circuit die of the device wafer (Haba, Figs. 7A-7B, [0042]; Lai, Fig. 9). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Deng, and Haba for the reasons set forth in the rejection of claim 8. 
Regarding claim 11, the combination of Lai, Dang, and Haba teaches wherein the non-elastic material layer comprises at least one of a metal layer or metal-alloy layer (Dang, [0030]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, and Haba for the reasons set forth in the rejection of claim 1.
Regarding claim 12, the combination of Lai, Dang, and Haba teaches alignment features above the carrier wafer that identify locations where the first plurality of integrated circuit die are to be bonded to the oxide layer (Haba, Fig. 3B, 14, [0035]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, and Haba for the purpose of assisting in accurate placement of the die on the carrier substrate (Haba, Fig. 3B; Lai, [0051]). 
Regarding claim 13, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior 
Regarding claim 14, the combination of Lai, Dang, and Haba teaches wherein the carrier wafer comprises glass or silicon (Lai, [0051]; Dang, [0026]-[0027]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, and Haba for the reasons set forth in the rejection of claim 8.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. PGPub 2017/0053897) in view of Tsang (U.S. PGPub 2017/0125268) and further in view of Haba (U.S. PGPub 2020/0227367).
Regarding claim 15, Lai teaches a method comprising forming an oxide layer on a carrier wafer ([0051], 102), bonding a first plurality of integrated circuit die on the oxide layer using an oxide to oxide bond to form a reconstructed wafer (Figs. 3-8, [0051]), and bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer and the carrier wafer to a second plurality of integrated circuit die (Fig. 9, [0048]).
Lai does not explicitly teach forming a metal material layer above the carrier wafer and forming the oxide layer above the metal material layer.
Tsang teaches forming a metal layer above a carrier wafer, forming an adhesive layer above the metal layer, and bonding a device to the adhesive layer (Fig. 2, 22, 25, 24, 21, [0027]-[0029]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Dang with Lai such that the method comprises forming a metal material layer above the carrier wafer and forming the oxide layer above the metal material layer for the purpose of improving laser ablation efficiency (Dang, [0028]) for detaching the carrier wafer (Tsang, [0031]; Lai, [0051], [0058]).

Haba teaches bonding a plurality of first integrated circuit die to a carrier wafer to form a reconstructed wafer, and bonding the reconstructed wafer comprising the first plurality of integrated circuit die to a device wafer comprising a second plurality of integrated circuit die (Figs. 7A-7B, [0042]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Haba with Lai and Tsang such that the method comprises bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer to a device wafer comprising a second plurality of integrated circuit die for the purpose of simultaneously bonding multiple second dies (Haba, [0032]).
Regarding claim 16, the combination of Lai, Tsang, and Haba teaches wherein the carrier wafer comprises a non-patterned wafer that is not patterned with electrical circuits (Lai, [0051]; Haba, [0027]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Tsang, and Haba for the reasons set forth in the rejection of claim 15.
Regarding claim 17, the combination of Lai, Tsang, and Haba teaches wherein the first plurality of integrated circuit die of the reconstructed wafer are bonded to respective die of the second plurality of integrated circuit die of the device wafer (Haba, Figs. 7A-7B, [0042]; Lai, Fig. 9). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Tsang, and Haba for the reasons set forth in the rejection of claim 8. 
Regarding claim 18, the combination of Lai, Tsang, and Haba teaches directing a laser source to emit light that passes through the carrier wafer in a direction from a first surface of the carrier wafer to a second surface of the carrier wafer, the light directed to contact a first surface of the metal layer, 
Regarding claim 19, the combination of Lai, Tsang, and Haba teaches forming alignment features above the carrier wafer that identify locations where the plurality of integrated circuit die are to be bonded to the oxide layer (Haba, Fig. 3B, 14, [0035]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Tsang, and Haba for the purpose of assisting in accurate placement of the die on the carrier substrate (Haba, Fig. 3B; Lai, [0051]). 
Regarding claim 20, the combination of Lai, Tsang, and Haba teaches forming a dielectric layer above the first plurality of integrated circuit die bonded to a carrier and performing a planarization operation to remove at least a portion of the dielectric layer and expose surface of the first plurality of integrated circuit die (Lai, Figs. 5-6, 130, [0053]-[0054]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Tsang, and Haba for the reasons set forth in the rejection of claim 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812